Exhibit NEWS RELEASE LINN ENERGY TO ACQUIRE PROPERTIES IN THE PERMIAN AND ANADARKO BASINS FOR $154.5 MILLION Houston, Texas, December 1, 2009 – LINN Energy, LLC (NASDAQ: LINE) announced today that it signed a definitive purchase agreement to acquire certain oil and natural gas properties in the Permian and Anadarko Basins for a contract price of $154.5 million, subject to closing conditions.The Company anticipates that the acquisition will close on or before January 29, 2010, and will be financed with borrowings under LINN Energy’s existing credit facility. Significant characteristics of the assets are: § Current net production of approximately 1,700 barrels of oil equivalent per day (approximately 73 percent liquids); § Proved reserves of more than 12 million barrels of oil equivalent (approximately 80 percent liquids and 80 percent proved developed); § Reserve life of approximately 20 years; § Low decline rate of approximately 6 percent; and § Approximately 100 proved low-risk infill drilling and optimization opportunities. “This acquisition increases our exposure to oil, which offers very attractive margins in the current commodity price environment,” said Michael C. Linn, Chairman and Chief Executive Officer of LINN Energy. “The long-life, low-decline characteristics and geographic location of these properties make them an attractive addition to our asset portfolio in the Permian and Mid-Continent areas.” ABOUT LINN ENERGY LINN Energy’s mission is to acquire, develop and maximize cash flow from a growing portfolio of long-life oil and natural gas assets. LINN Energy is an independent oil and natural gas development company, with approximately 1.7 Tcfe of proved reserves in producing U.S. basins as of year-end 2008. More information about LINN Energy is available at www.linnenergy.com. CONTACTS:Investors: LINN Energy, LLC Clay Jeansonne, Vice President – Investor Relations 281-840-4193 Media: LINN Energy, LLC Paula Beasley, Manager, Public Affairs & Communications 281-840-4183 This press release includes “forward-looking statements.”All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the Company expects, believes or anticipates will or may occur in the future are forward-looking statements.These statements include but are not limited to forward-looking statements about acquisitions and the expectations of plans, strategies, objectives and anticipated financial and operating results of the Company, including the Company’s drilling program, production, hedging activities, capital expenditure levels and other guidance included in this press release.These statements are based on certain assumptions made by the Company based on management’s experience and perception of historical trends, current conditions, anticipated future developments and other factors believed to be appropriate.Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the Company, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.These include risks relating to the Company’s financial performance and results, availability of sufficient cash flow to pay distributions and execute its business plan, prices and demand for oil, natural gas and natural gas liquids, the ability to replace reserves and efficiently develop current reserves and other important factors that could cause actual results to differ materially from those projected as described in the Company’s reports filed with the Securities and Exchange Commission.See “Risk Factors” in the Company’s Annual Report filed on Form 10-K and other public filings and press releases. Any forward-looking statement speaks only as of the date on which such statement is made and the Company undertakes no obligation to correct or update any forward-looking statement, whether as a result of new information, future events or otherwise.
